Title: From John Adams to John Taylor, 30 November 1814
From: Adams, John
To: Taylor, John



No. 14.
Dear Sir
Quincy November 30th. 1814.

In your 4th page, you give Us your Opinion “that the moral Efforts of Mankind, towards political Improvement, have been restrained and disappointed, by the erronious Opinion, that Monarchy Aristocracy and Democracy or mixtures of them constitute all the Elements of Government.” And you proceed to State, that “it will be an Effort of your Essay to prove, that the United States have refuted the ancient maxim, that Monarchy, Aristocracy and Democracy are the only Elements of Government.”
This Phraseology is, by no means, familiar to me. I know not any Writer or Speaker, who has asserted such a doctrine or advanced Such a Maxim. The Words Monarchy Aristocracy and Democracy, are technical terms invented by learned Men, to express three different species of Government. So they have many others. Oligarchy, Ocklocracy, Mobocracy, Anarchy, Jacobinism, Sansculottism, Federalism, Republicanism Quiddism or Gunarkism. Any one of these hard Words may be called an Element of Government, with as much propriety as any other.
The Word “Element,” as you employ it here is a figure of Rhetorick. Can you give? I acknowledge I have not ingenuity enough to invent, a logical or mathematical deffinition of it.
By “Elements” do you mean Principles? If Principles; physical or moral? If physical; I know of no physical Principle of Government but the Bones and Sinews, the timbers and ropes of the human body, i.e. the more Strength force and power of Constables Sherriffs, Posse Comitatus, Armies and Navies, Soldiers and Sailors. These Elements or Principles are applied in all the Species of Government that have been named, and must be the last resort of all that can be named or conceived. These Elements or Principles are not peculiar to the United States.
Do you mean moral Principles, by Elements? If so, I know but one Principle, or Element of Government, and that is “Constans et perpetua voluntas, Ius Suum cuique tribuendi.” i.e. A constant and perpetual disposition and determination to render to every One his Right. Or in other Words, A constant and perpetual disposition and determination, to do to others as We would have others do to Us. This is a perfect Principle, applicable at al times, in all places, among all Persons, in all Circumstances. Justice therefore, is the only moral Principle or Element of Government. But how Shall Justice be done in human Society? It can be done only by general Laws. These can never comprehend or foresee all the circumstances attending every particular case: and therefore it has been found necessary to introduce another Principle or Element, Mercy.
In Strictness, perfect Justice includes Mercy and perfect Mercy includes Justice. Both together make but one Principle or moral Element of Government. Have you read, heard, or discovered any Other moral principle or Element of the Government of God, Angels or Men than Justice and Benevolence United?
This Principle has been professed by all Governments and all Governors throughout all time and Space with which We are acquainted. By King Theodore and the Emperor Napoleon, by the Prince Regent and Tecumseh
How then is the Government of the United States “planted in moral Principles,” more than other Goverments.
That We have conformed our practice to our Principes, as well or better, upon the whole, than the Majority, or if you will than any other Nation, hitherto I will not dispute; because the  decide it as you will, makes no Alteration in the Argument.
I am, Sir, respectfully
John Adams.